DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US-20100203336-A1, Shiao, and in view of US-6372694-B1, Osinga. 
Regarding Claims 1 and 13, Shiao teaches a plurality of granules comprising particulate silicate material bonded together with an inorganic binder (see paragraph [0070], teaching that the solar reflective roofing granules comprises the starting material comprising ceramic particles and binder; also see paragraph [0073], teaching that the ceramic particles are silicates), 
the inorganic binder comprising reaction product of at least alkali silicate and hardener, wherein the hardener is at least one of aluminum phosphate, amorphous aluminosilicate, fluorosilicate, Portland cement, or a calcium silicate (see paragraph [0041], teaching that the binder includes inorganic material; and also see paragraph [0042], lines 15-18, teaching that the binder comprises alkali metal silicate and alumino-silicate clay, which is a hardener as claimed.), wherein the particulate silicate material is present as at least 50 percent by weight of each granule, based on the total weight of the respective granule (see paragraph [0073], teaching that the ceramic particles, silicates, comprises at least 70 percent by weight of the starting materials).
While Shiao teaches the use of an alumino-silicate clay (see paragraph [0042], lines 15-18, teaching that the binder comprises alumino-silicate clay), Shiao fails to teach that alumino-silicate clay is amorphous.
However, Osinga teaches that the binder composition using for roof tiles (Col. 6, lines 66-Col. 7, lines 11) comprises silicate and hardener amorphous metalsilicate (see Col. 7, lines 54-62), and the amorphous metalsilicate is aluminum silicate (see Col. 8, lines 54-58). Also, Osinga teaches that mixing with a hardener (amorphous 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardener, alumino-silicate, as taught by Shiao, to be amorphous alumino-silicate hardener, as taught by Osinga, in order to increase the strength of the hard solid obtained after hardening and to reduce costs.
Modified Shiao fails to explicitly teach that each granule has a total porosity in a range from greater than 20 to 50 percent by volume, based on the total volume of the respective granule, and wherein the granules have a Tumble Toughness Value of at least 70 before immersion in water and at least 40 after immersion in water at 20°C±2°C for two months.
Modified Shiao implicitly teaches that the granules contain at least some porosity based on the porous material such as kaolin is used (see paragraph 41, lines 5 of Shiao, teaching that the kaolin clay is used to make the granules and kaolin is a porous material; therefore, it is reasonably expected that the granule contains some porosity). While modified Shiao teaches or suggest porosity, Shiao fails to explicitly teach the total porosity being between 20 to 50 vol% and the Tumble Toughness Value as claimed. 
However, Shiao teaches the claimed particulate silicate material, the claimed binder, and the claimed concentration of the claimed particulate silicate material. Shiao also discloses the curing temperature of the instant invention (see paragraph [0069] of Shiao, depending on the nature of the binder, the "green" granules can be cured by heating at an elevated temperature to cure the binder. For example, when the binder comprises aqueous sodium silicate and kaolin clay, the "green" granules can be cured by heating at a temperature between about 400 degrees C. and 800 degrees C. to solidify the binder.). Porosity and Tumble Toughness Value are the characteristics of the claimed granule. Where the claimed and prior art products are identical or substantially identical in structure or composition, it is prima facie expected that the granules of the prior art reference would achieve the porosity and a tumble toughness value as claimed absent evidence to the contrary. (MPEP 2112.01 I In re Best).
Regarding Claim 2, modified Shiao teaches that each granule collectively comprises at least 80 percent by weight collectively of the particulate silicate material, the alkali silicate, and the hardener, based on the total weight of the respective granule (see paragraph [0080], lines 32-34, of Shiao, teaching that the content of binder in the granule ranges from 10% to 90%. 
Therefore, the total amount of the particulate silicate material, the alkali silicate and the hardener, which is equivalent to the amount of the binder is overlapped with the claimed range. Therefore, it would be obvious to select the total amount of the particulate silicate material, the alkali silicate and the hardener, which are the amount of the binder to be at least 80 percent as claimed.). (MPEP 2144.05)
Regarding Claim 3, modified Shiao teaches that the particulate silicate particles each have a longest dimension, wherein the granules each have a longest dimension, and wherein the longest dimension of each silicate particle for a given granule is no greater than 20% of the diameter of said given granule (see paragraph [0080], lines 20-23, of Shiao, teaching that the particle size of the granule is 0.1mm to 3mm; and lines 26-29 at the same paragraph, teaching that the mineral particles having particles size 
Regarding Claim 4, modified Shiao teaches that the ceramic particles of each granule comprise no more than 10 percent by weight pure TiO2, based on the total weight of the granule for the respective granule (see paragraph [0046] of Shiao, teaching that the solar reflective particles include titanium dioxides; and also see paragraph [0069] of Shiao, teaching that the solar reflective particle is optionally in the granule so as to include embodiments with 0% pure titanium dioxide.).
Regarding Claim 5,modified Shiao teaches that the ceramic particles of each granule comprise no more than 10 percent by weight, on a theoretical oxides basis, TiO2, based on the total weight of the granule for the respective granule (see paragraph [0046] of Shiao, teaching that the solar reflective particles include titanium dioxides such as rutile titanium dioxide and anatase titanium; and also see paragraph [0069] of Shiao, teaching that the solar reflective particle is optionally in the granule so as to include embodiments with 0% theoretical oxides basis, TiO2.).
Regarding Claim 6, modified Shiao teaches that the ceramic particles of each granule comprise no more than 10 percent by weight pure A12O3, based on the total weight of the granule for the respective granule (see paragraph [0030] of Shiao, teaching that the solar reflective pigment comprises alumina; and also see paragraph [0069] of Shiao, teaching that the solar reflective particle is optionally in the granule so as to include embodiments with 0% pure A12O3.).

Regarding Claim 8, modified Shiao teaches that the granules have particle sizes in a range from 25 micrometers to 5 millimeters (see paragraph [0080], lines 20-23, of Shiao,  teaching that the particle size of the granule is 0.1mm to 3mm. The disclosed particle size falls within the claimed particle size range.).
Regarding Claim 9, modified Shiao teaches that the particulate silicate material has particles sizes in a range from 200 nanometers to 200 micrometers (see paragraph [0080], lines 26-29 of Shiao, teaching that the mineral particles having particle size from 0.1 micrometers to 40 micrometers.). (MPEP 2144.05)
Regarding Claim 10, modified Shiao teaches that the binder is amorphous (see paragraph [0042], teaching that the binder can be a controlled release sparingly water soluble glass, and glass is amorphous.).
Regarding Claim 11, modified Shiao teaches that the binder is partially crystallized (see paragraph [0042] of Shiao, teaching that the binder can include a heat-reactive aluminosilicate material, such as clay, for example, kaolin clay, wherein kaolin is crystallized material.).
Regarding Claim 12, modified Shiao teaches that the alkali silicate is at least one of a cesium silicate, a lithium silicate, a potassium silicate, or a sodium silicate (see paragraph [0069], lines 35-36 of Shiao, teaching that the binder comprises aqueous sodium silicate.).

Regarding Claim 15, modified Shiao teaches that the particulate silicate material comprises mineral (see paragraph [0060], lines 1-4 of Shiao, teaching that the mineral particles include kaolin, wherein kaolin is phyllosilicate.).
Regarding Claim 16, modified Shiao teaches that the granules further comprise at least one of a functional additive, an organic binder, or a pigment (see paragraph [0019] of Shiao, teaching that the granules comprise solar reflective particles selected from titanium dioxides, metal pigments, titanates, and metal reflective pigments.).
Regarding Claim 17, modified Shiao fails to explicitly teach the granules having a Stain Value not greater than 15.
However, modified Shiao teaches the claimed particulate silicate material, the claimed binder, and the claimed concentration of the claimed particulate silicate material (see the rejection of Claim 1). Shiao also discloses the curing temperature of the instant invention (see paragraph [0069] of Shiao, the granules can be dried at 100 to 300 C, then depending on the nature of the binder, the "green" granules can be cured by heating at an elevated temperature to cure the binder. For example, when the binder comprises aqueous sodium silicate and kaolin clay, the "green" granules can be cured by heating at a temperature between about 400 degrees C. and 800 degrees C. to solidify the binder.). Stain Value is the characteristics of the claimed granule. Where the claimed and prior art products are identical or substantially identical in structure or 
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 claims the plurality of granules comprising silicate material and claim 1 of copending Application No. 16/300296 doesn’t claim silicate material. Instead, claim 1 of copending Application No. 16/300296 teaches the plurality of granules comprising ceramic particles.
Shiao teaches that the roofing granular comprises ceramic particles (see paragraph [0084]), and the ceramic particles can be silicates (see paragraph [0073]). It could be recognized that the ceramic particles using in the roofing granular could be silicate-based ceramic particles.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic particles, as disclosed by copending Application No. 16/300296, to be silicate materials, so as to get the claimed granules.
The scope of claims 2-17 matches with the scope of claims 2-23 of copending Application No. 16/300296. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules with substantially similar constitutions with substantially similar properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments

	Applicants argue that their process is different than the cited art, as the cited art uses temperatures of 500 to 800 C to cure and then fires the granules at, at least 800 C and preferably 1,000 to 1,200 C, and that at such high temperatures the binder densifies to form solid granules. This is not persuasive as Shiao actually teaches drying from 100 to 300 C (within the claimed temperature) and 400 to 800 C for the curing (overlapping with the claimed temperature), which overlaps with the claimed 40 to 500 C (instant specification paragraph 0041). It is at this intermediate stage of after either drying or curing, but before firing, that the granules of the cited art would be expected to have the same porosity as the claimed granules. 
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734